         Case 20-30967 Document 214 Filed in TXSB on 04/14/20 Page 1 of 7



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

In re:                                         §
                                               §
Watson Grinding and Manufacturing Co.,         §           Case No. 20-30967
                                               §              Chapter 11
         Debtor.                               §
                                               §


   DEBTOR’S APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING
  EMPLOYMENT AND RETENTION OF CUMMINGS & HOUSTON, L.L.P. AS
       ACCOUNTANT FOR THE DEBTOR NUNC PRO TUNC TO
                         FEBRUARY 20, 2020

         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
         IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
         THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
         MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
         SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
         YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON
         YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT
         BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF
         MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
         OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT,
         YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
         OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
         HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


         NOTICE OF EMERGENCY PROTOCOLS

              Please note that on March 24, 2020, through the entry of General
              Order 2020 10, the Court invoked the Protocol for Emergency Public
              Health or Safety Conditions.

              The Order may be found at:
              https://www.txs.uscourts.gov/bankruptcy/genord



                                           1
        Case 20-30967 Document 214 Filed in TXSB on 04/14/20 Page 2 of 7



               Electronic Appearances

               It is anticipated that all persons will appear telephonically and also may
               appear via video at this hearing.

               Audio Communication
               Audio communication will be by use of the Court’s regular dial-in
               number. The dial in number is 1-832-917-1510. You will be responsible
               for your own long-distance charges. You will be asked to key in the
               conference room number. Judge Isgur’s conference room number is
               954554. Parties are encouraged to review the Court’s procedures for
               telephonic appearances.

               Attorneys and parties-in-interest wishing to participate in the hearing
               must connect to the hearing by audio communication. Any person
               wishing to observe the proceeding may also dial in to the audio
               conference dial-in number.

               Each person who speaks at the electronic hearing should be prepared
               to restate that person’s name each time that the person speaks in
               order to assist any transcriber of the audio recording.

               Video Communication
               Parties may participate in electronic hearings by use of an internet
               connection. The internet site is www.join.me. Persons connecting by
               mobile device will need to download the free join.me application.

               Once connected to www.join.me, a participant must select “Join a
               Meeting”. The code for joining this hearing before Judge Isgur is
               “judgeisgur”. The next screen will have a place for the participant’s
               name in the lower left corner. Please complete the name and click
               “Notify”.


TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

       Watson Grinding and Manufacturing Co. (“WGM” or “Debtor”), Debtor and Debtor in

Possession in the above-styled Chapter 11 case (the “Case) files this Application for Entry of an

Order Authorizing Employment Authorizing Employment and Retention of Cummings &

Houston, L.L.P. as Accountant for the Debtor Nunc Pro Tunc to February 20, 2020 (“Application”)

for the entry of an order pursuant to Sections 327(a) and 330 of Title 11 of the United States

Code (“Bankruptcy Code”), 11 U.S.C. §§ 101-1532, Federal Rules of Bankruptcy Procedure
                                            2
          Case 20-30967 Document 214 Filed in TXSB on 04/14/20 Page 3 of 7




(“Bankruptcy Rules”) 2014 and 2016 and Bankruptcy Rules of the United States Bankruptcy

Court for the Southern District of Texas (“Local Rules”) 2014-1 and2016-1 authorizing the

employment and retention of Cummings & Houston, L.L.P. (“C&H”) as accountant for the

Debtor nunc pro tunc effective as of February 20, 2020.        In support of this Application, the

Debtor relies on (i) the Declaration (“Cummings Declaration”) of Charles C. Cummings, Jr.

(“Cummings”) in Support of Debtor’s Application to Employ, attached as Exhibit A and

incorporated herein for all purposes; and (ii) the Engagement Letter between C&H and the

Debtor, attached as Exhibit B and incorporated herein for all purposes. In further support of

this Application, the Debtor respectfully states as follows:

                                             I.
                                  JURISDICTION AND VENUE

          1.     This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157

 and 1334. Venue of the Debtor’s case in this district is proper pursuant to 28 U.S.C. § 1408. This

 matter is a core proceeding under 28 U.S.C. § 157(b)(2). This Court has the constitutional authority

 to enter a final order on this Application, and if not, the Debtor consents to entry of a final

 order.

                                             II.
                                      BACKGROUND FACTS

          2.     On February 20, 2020, the Debtor filed its voluntary petition for relief under

 chapter 11 of title 11 of the United States Code (the “Petition Date”).

          3.     On February 10, 2020, the Official Committee of             January 24 Claimants

 (“Committee”) was appointed by the Office of the United States Trustee (“United States Trustee”)

 in this case.



                                                    3
       Case 20-30967 Document 214 Filed in TXSB on 04/14/20 Page 4 of 7




        4.      The Debtor is owned in the following percentages:

                                         John Watson        63.778%
                                         Robert White       17.096%
                                         Jason White        17.096%
                                         Judy White         2.029%

        5.      John Watson is the Chief Executive Officer of the Debtor and continues to serve

in that capacity. Robert White is the Chief Operating Officer of the Debtor and continues to

serve in that capacity. Jason White is the Executive Vice President of the Debtor and continues

to serve in that capacity. John Watson, Robert White, and Jason White are employees of the

Debtor and serve on the Debtor’s Board of Directors. Judy White is not an employee, officer, or

director of the Debtor.

        6.      The Debtor’s assets primarily consist of receivables, raw materials/inventory,

intellectual property, and insurance proceeds stemming from a tragic explosion at the Debtor’s

thermal coating facility. The Debtor is currently operating outside the ordinary course of business.

        7.      Additional factual background information regarding the Debtor, including its

business operations, and the events leading up to this Chapter 11 filing is set forth in detail in

the Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions

(Docket No. 10).

        8.      The Debtor has selected Cummings and the accounting firm of C&H because the

firm’s accountants have considerable experience in matters of this character and have represented

the Debtor for decades. The Debtor is of the opinion that C&H is well qualified to perform the

accounting services required in this case. The Debtor relies on the advice and practices at C&H

and has used C&H as its accountants since the Debtor’s inception.

        9.      The Debtor proposes that C&H shall be employed to perform various

professional services, including the following:
                                                  4
       Case 20-30967 Document 214 Filed in TXSB on 04/14/20 Page 5 of 7



        (a)     preparing any necessary federal and state income, payroll, sales, franchise and
                excise tax returns and reports of the bankruptcy estate, and

        (b)     providing evaluations and advice to the Debtor on tax matters which may
                arise, including the determination of the tax basis of estate assets and the
                evaluation of the tax effects of the sale of assets of the estate.

        10.       The Debtor believes that the employment of C&H as accountants is in the best

interest of the estate.

        11.      To the best of the Debtor’s knowledge after diligent inquiry, the persons

employed by C&H and the accounting firm of C&H have no connection with the Debtor,

creditors, any other party-in-interest, their respective attorneys and accountants, the United States

Trustee or any person employed in the Office of the United States Trustee.

        12.      Furthermore, as evidenced by the Cummings Declaration, C&H and the persons

employed by C&H represent no interest adverse to the Debtor or the estate in the matters upon

which it is to be engaged for the Debtor.

        13.      C&H is willing to do the accounting work described above on a reasonable hourly

fee basis, subject to Court approval of this Application and any other applicable orders. The

hourly billing rates of C&H personnel presently range from $110 to $380 per hour, which is

commensurate with the experience levels of the respective personnel. Reasonable out of pocket

expenses will be charged at actual cost incurred.

        14.      Cummings will be the lead professional in charge of the engagement with the

Debtor. Cummings has extensive history and knowledge relating to the Debtor’s financial

condition and records, having been the Debtor’s outside accountant for decades. A copy of the

curriculum vitae of Charles Cummings is attached hereto as Exhibit C and is incorporated herein for

all purposes.


                                                 5
       Case 20-30967 Document 214 Filed in TXSB on 04/14/20 Page 6 of 7




        15.     As further evidenced in the Cummings Declaration, the hourly rates charged by

C&H are the same as or less than comparable accountants who perform the same kind of work

in the same geographical area.

        16.     The Debtor requests that this Application be granted effective February 20, 2020.

        17.     The Debtor believes that for all of the reasons stated in this Application and the

employment of C&H is appropriate. Furthermore, as stated in the Cummings Declaration, C&H

is a “disinterested person” within the meaning of Section 101(14) and does not hold or

represent an interest adverse to the Debtor.            Accordingly, the Debtor requests that this

Application be approved pursuant to 11 U.S.C. §327(a) with compensation to be authorized on an

interim and/or final basis pursuant to 11 U.S.C. §§ 330 and 331.

                                                 III.
                                       NUNC PRO TUNC

        18.     Pursuant to Local Rule 2014-1, the Debtor requests that C&H’s employment be

effective nunc pro tunc to February 20, 2020. The Debtor did not file the Application to employ

the C&H earlier because it was still in the process of complying with various pending

investigations in the early days of the case, obtaining copies of its business records, and

determining which pre-petition professionals would be needed to render services on a post-petition

basis without duplicating any work performed by any other retained professional. Additionally,

other urgent matters arising as a result of the COVID-19 crisis had to be prioritized and that

resulted in a slight delay in filing this Application within the usual 30-day period, which would have

been March 21, 2020. Approval of the Application on a nunc pro tunc basis will not prejudice any

party, is not sought for an improper purpose, and is sought in the interests of justice.




                                                  6
        Case 20-30967 Document 214 Filed in TXSB on 04/14/20 Page 7 of 7



                                               PRAYER

        WHEREFORE, the Debtor respectfully requests that the Court grant the Motion and for

such other and further relief that the Court finds is just and equitable.

Dated: April 14, 2020.

                                                Respectfully submitted,

                                                By: /s/ Ruth Van Meter
                                                    Erin E. Jones
                                                    Texas Bar No. 24032478
                                                    Ruth Van Meter
                                                    Texas Bar No. 20661570
                                                    Jones Murray & Beatty, LLP
                                                    4119 Montrose Blvd., Suite 230
                                                    Houston, Texas 77006
                                                    Phone: 832-529-1999
                                                    Fax: 832-529-5513
                                                    erin@jmbllp.com
                                                    ruth.vanmeter@jmbllp.com

                                                    ATTORNEYS FOR WATSON GRINDING
                                                    AND MANUFACTURING CO, INC.

                                   CERTIFICATE OF SERVICE

        In accordance with Bankruptcy Local Rule 9013-1(f), the undersigned certifies that on April
14, 2020, a true and correct copy of the foregoing Motion was served electronically on all parties
registered to receive electronic notice of filings in this case via this Court’s ECF notification system;
and on April 15, 2020, a true and correct copy of the foregoing Application was served via first class
mail as indicated on the Master Service List (through third party vendor certificateofservice.com). A
detailed supplement to this Certificate of Service will be filed under a separate docket entry.

                                                                 /s/ Ruth Van Meter




                                                    7
